December 31, 1924. The opinion of the Court was delivered by
This is an appeal from an order of Special Judge C.C. Wyche affirming a judgment of the Magistrate's Court wherein the respondent obtained a judgment for $50.00 as damages against the appellant.
There are five exceptions. This Court has held in a number of cases that, where the Magistrate's Court and the *Page 324 
Circuit Court concur in their findings of fact, this Court will not interfere, if there is any evidence to sustain their findings. There is ample evidence in this case to sustain the judgment.
All the exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES FRASER, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.